Proposed Amendment of Canon 7 of the Michigan Code of Judicial Conduct. On order of the Court, notice of the proposed changes and an opportunity for comment at a public hearing having been provided, and consideration having been given to the comments received, the Court is not persuaded to amend Canon 7 of the Michigan Code of Judicial Conduct at this time.
At the public hearing in this matter, it became apparent to the Court that the proposed amendments to Canon 7 suffer from imprecision and constitutional difficulties. Thus, despite the honorable motivations that undoubtedly prompted the creation of the proposed changes to . Canon 7, we find the current proposal problematic.
This Court, of course,, will entertain any revised proposal that the State Bar suggests alleviates the concerns expressed.